DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 5 February 2020 which claims foreign priority to EP19400009.7 filed 14 March 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCall (US 2006/0145825).
- Regarding Claim 1. McCall discloses an information projection and control system (fig. 4) for projecting information (14) onto a projection area (16) provided by a vehicle door (12), comprising:
at least one control unit (34) that generates information (“library of pre-determined keypad images “ [0022]) for projection onto the projection area (16),
at least one projection device (26) that projects the generated information onto the projection area (16, illustrated by fig. 4), and
at least one movement sensor (36) that detects movements in a sensing area associated with the projection area (16, fig. 4, “recognizes gestures” [0024]), wherein the at least one control unit (34) is adapted to control generation of the generated information on the basis of the detected movements (“determines an access code or sequence based on the gestures detected” [0024]).

- Regarding Claim 4. McCall discloses the information projection and control system of claim 1, wherein the at least one projection device (26) is mounted to the vehicle door (12, “particular location is not critical”, as illustrated in fig. 4, the projection device is mounted to the door).
- Regarding Claim 5. McCall discloses the information projection and control system of claim 1, wherein the generated information (14) comprises at least one of pictures, symbols, text (fig. 3-4 illustrate pictures, symbols and text).
- Regarding Claim 6. McCall discloses the information projection and control system of claim 1, wherein the generated information (14) is related to at least one of a vehicle door status (fig. 3 illustrates various door status), or operation of the vehicle door (fig. 3).
- Regarding Claim 8. McCall discloses the information projection and control system of claim 1, further comprising:
at least one camera (32) that is adapted to monitor respective surroundings of the vehicle door (12, “captures images of the field of view” [0024]).
- Regarding Claim 9. McCall discloses the information projection and control system of claim 1, wherein the vehicle door (12) comprises associated blocking and locking components (“door-lock device” [0027]) which are electrically operable in response to the detected movements (“unlocks the door lock” [0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3 is rejected under 35 U.S.C. 103 as being unpatentable over McCall in view of Obviousness.
- Regarding Claim 3. McCall discloses the information projection and control system of claim 1, but does not disclose wherein the at least one control unit is adapted to adjust projection parameters of the at least one projection device, in particular color, contrast and/or brightness, dependent on environmental conditions currently prevailing in respective surroundings of the vehicle door, in particular visibility and luminosity.
However, the examiner contends that McCall discloses the claimed invention except for the adjustability of the projection parameters.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for adjusting the parameters of the projection device, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Claims 7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over McCall in view of Knijnenburg (US 2013/0318873).
- Regarding Claim 7. McCall discloses the information projection and control system of claim 1, but does not disclose wherein the generated information is related to maintenance of the vehicle door, in particular to dismantling and/or assembly instructions for the vehicle door.
However, Knijnenburg discloses a similar system wherein the generated information is related to maintenance of the vehicle door (102 “result is displayed in the status display” [0040]) in particular to dismantling and/or assembly instructions for the vehicle door (102, “transmitted to the central maintenance system of the aircraft” [0040]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system to provide information related to the maintenance of the door as disclosed by Knijnenburg to allow for proper maintenance of the door to be provided as disclosed by Knijnenburg.
- Regarding Claim 10. The information protection and control system of claim 1, wherein the at least one control unit is connected to at least one first and one second vehicle door and adapted to generate information related to the first vehicle door for display on the second vehicle door.

However, Knijnenburg discloses a similar system wherein the vehicle door (102) is an aircraft door, in particular a cabin access door of an aircraft (102, “door system for an aircraft” [abstract]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of McCall to incorporate the aircraft doors of Knijnenburg to allow for the system to be applicable to aircraft and provide safety features for aircraft travel. 
- Regarding Claim 12. McCall as modified discloses the information projection and control system of claim 11.  Knijnenburg further discloses wherein the aircraft door (102) is associated with an emergency slide (“emergency slide” [0037]), and wherein the generated information is intended to interdict opening of the aircraft door (102) in normal operation mode of the aircraft as long as the emergency slide is in armed state (“provides a status which indicates whether emergency slides provided at the doors have been deactivated” [0037]).
- Regarding Claim 13. McCall as modified discloses the information projection and control system of claim 12, wherein the at least one control unit (34) is adapted to prevent the opening of the door (12) in normal operation mode (the door locks upon movement of the vehicle).  Knijnenburg further discloses the door (102) as an aircraft door, closed as long as the emergency slide is in the armed state, independent of the detected movements ([0037]).
- Regarding Claim 14. McCall discloses information projection and control system according to claim 1 (see claim 1 above), but does not disclose an aircraft with at least one aircraft door.
However, Knijnenburg discloses a similar system wherein the vehicle door (102) is an aircraft door, in particular a cabin access door of an aircraft (102, “door system for an aircraft” [abstract]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of McCall to incorporate the aircraft doors of Knijnenburg to allow for the system to be applicable to aircraft and provide safety features for aircraft travel. 
- Regarding Claim 15. McCall discloses a method of operating an information projection and control system (fig. 4) according to claim 1 (see claim 1 above) in a vehicle having a plurality of vehicle doors (12, 
using the at least one control unit (34) of the information projection and control system to generate information for projection (14) onto the projection area (16) of the at least one vehicle door (12),
using the at least one projection device (26) of the information projection and control system to project the generated information onto the projection area (16) of the at least one vehicle door (12),
using the at least one movement sensor (36) of the information projection and control system to detect movements (“recognizes gestures” [0024]) in a sensing area associated with the projection area (16) of the at least one vehicle door (12), and
controlling generation of the generated information on the basis of the detected movements (“determines an access code or sequence based on the gestures detected” [0024]). McCall does not disclose the door as an aircraft door.
However, Knijnenburg discloses a similar system wherein the vehicle door (102) is an aircraft door, in particular a cabin access door of an aircraft (102, “door system for an aircraft” [abstract]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of McCall to incorporate the aircraft doors of Knijnenburg to allow for the system to be applicable to aircraft and provide safety features for aircraft travel. 

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        22 November 2021